DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 02/09/2022 for 16737320.  Claims 1-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/09/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are not persuasive because the arguments do not apply to the newly cited Zhang reference being used in the current rejection.
Claims 10 and 19 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-9, 11-18, and 20 remain rejected at least based on their dependence from independent claims 1, 10, and 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “manager, configured to: cause… a user interface [], in response to receiving a request …: determine [], in response to determining …: display [], and in response to a selection …, changing []”, “the SOW manager is further configured to: determine [], and display []”, “the SOW manager is further configured to: in response to a change…, automatically generating and transmitting []”, “wherein the SOW manager is further configured to: in response to request …: change [], and allow []” in claims 1 and 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ("SOW manager 150 may be implemented by computer hardware, computer software, or any combination of computer hardware and computer software that may vary depending upon a particular implementation" [Specification, 0037], "SOW manager retrieves the approval role for the SOW from the SOW data 166 and determines whether the user has that approval role. For example, if the ‘Chicago Tower Project’ SOW has a require approval role of 'SOW Approver - Level 1,' the SOW manager 150 determines whether the user has the role of 'SOW Approver - Level 1' by examining the data for the user in the user data 144" [0095], “when the creator/owner of a new SOW submits the SOW for approval via the ‘Submit‘ control, a SOW review and approval process is initiated. For example, in response to a user selecting the ‘Submit‘ control, the status is changed from ‘Pending‘ to ‘Submitted,‘” [0079], “once a SOW has been approved, no further changes are allowed to the uploaded documents, i.e., uploaded documents may not be changed or deleted, and new documents may not be uploaded” [0098], “After a user makes a selection, the required documents data 176 is updated to specify the required documents selected by the user for the SOW. The SOW manager 150 refers to the required documents data 176 to ensure that a SOW has all of the required documents before allowing the SOW to be approved” [0092], “SOW manager 150 generates and transmits a notification to the creator/owner of the SOW” [0099], “when an approved SOW is recalled, the SOW data 166 is updated to document the recall of the SOW and any additional actions that are taken. In the prior example, the SOW data 166 is updated to document that the electronic document that includes the terms and conditions for the particular SOW was replaced with an updated version” [00102]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 20180239959 A1) in view of Zhang et al. (US 20160308966 A1).

As to claim 1, Bui discloses a computing device [Fig. 19, para 0454, computer system] comprising: one or more processors [Fig. 19, para 0454, processor]; one or more memories [Fig. 19, para 0454, memory]; and a Statement Of Work (SOW) manager [Figs. 1, 19, para 0127, 0137, 0454-0455, 0458, system processor that executes and displays goal optimization system GUI], configured to:
cause, to be displayed on a client device [Fig. 1, para 0127, 0137, system with processor executes and displays goal optimization system GUI on user device], a user interface that allows users to view information for, and upload documents to, each SOW, from a plurality of SOWs [Fig. 1, para 0124-0125, 0143, user interfaces display task information and options to upload task documents (see options in at least Figs. 9D, 12A, para 0232, 0246), where tasks include executing contract documents and fall under the broadest reasonable interpretation of SOW as consistent with Applicant's specification],
in response to receiving a request from a user to access a particular SOW, from the plurality of SOWs, wherein the particular SOW includes two or more documents [para 0267-0268, 0270, user requests documents (read: two or more documents) for task from documents stored by system]:
determine whether the user has a required approval role for the particular SOW [Fig. 3B, para 0187-0190, determine goal state including particular user and user roles assigned to goal task],
in response to determining that the user has the required approval role for the particular SOW [Fig. 3B, para 0187-0190, determine goal state includes determining user as of a user role assigned to goal task]:
display on the user interface, [a] control[] that allow[s] the user to approve … the particular SOW [Figs. 3B, 14E, 14J, para 0189-0190, 0243, 0264, 0311, present user interface with allowed user actions, where actions include button to submit task documents], and
in response to a selection by the user of the approve control [Figs. 14E, 14J, para 0264, 0311, user selects submit button], changing a status of the particular SOW to an approved status [Figs. 14E, 14J, para 0264, 0311, determine documents as ready for administrative user on user selecting submit button].
However, Bui does not specifically disclose controls that allow the user to approve or reject the particular SOW, and preventing any further documents from being added to the two or more documents in the particular SOW.
Zhang discloses:
controls that allow the user to approve or reject the particular SOW [Figs. 19G, 19J, para 0300, 0304, page includes buttons to deactivate or activate selected collection folder (read: particular SOW, where collection folder includes collection of submissions and is consistent with the broadest reasonable interpretation of SOW in Applicant's specification)], and
preventing any further documents from being added to the two or more documents in the particular SOW [Figs. 19G-19I, para 0300-0302, 0324, deactivating collection folder prohibits uploading files to folder, where folder includes five submissions].
Bui and Zhang are analogous art to the claimed invention being from a similar field of endeavor of document management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the package controls and package control functionality as disclosed by Bui with the plurality of folder access controls and deactivated folder functionality as disclosed by Zhang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bui as described above to selectively control access to collections [Zhang, para 0118].

As to claim 2, Bui discloses the computing device as recited in Claim 1, wherein:
the user interface includes controls that allow the user to retrieve the plurality of SOWs … [Figs. 11A-11B, para 0244-0245, user interface includes elements to display goal documents], and
the plurality of SOWs is in a same logical group as the user [Figs. 11A-11B, para 0244-0246, display documents visible to same entity as user].
However, Bui does not specifically disclose retrieving the plurality of SOWs based upon search criteria entered by the user.
Zhang discloses retrieving the plurality of SOWs based upon search criteria entered by the user [Figs. 4B, 19B, para 0298-0299, display collection folders (read: plurality of SOWs) in response to user input selecting file requests option (read: search criteria) from menu].
Bui and Zhang are analogous art to the claimed invention being from a similar field of endeavor of document management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface as disclosed by Bui to include the search criteria functionality as disclosed by Zhang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bui as described above to facilitate administrator view and control of file collections [Zhang, para 0013].

As to claim 3, Bui discloses the computing device as recited in Claim 1, wherein the required approval role for the particular SOW is determined by one or more of a type of the particular SOW [para 0149, system indicates required user roles based on selected goal information, note strikethrough indicates non-selected alternatives], 

As to claim 4, Bui discloses the computing device as recited in Claim 1, wherein the user interface displays a plurality of versions of the particular SOW [Fig. 17B, para 0414-0416, display document versions] and includes controls that allow the user to select a particular version of the particular SOW from the plurality of versions of the particular SOW [Fig. 17B, para 0416, user interface includes options to select particular version of document from document versions].

As to claim 5, Bui discloses the computing device as recited in Claim 1, wherein: the plurality of SOWs corresponds to a logical group of the users [Fig. 9D, para 0225, 0230-0231, 0249, workspace includes documents visible to same entity as users], and the users are not permitted to access SOWs from other logical groups [para 0225, 0230-0231, 0249, users only view shared documents from other entities, otherwise documents are strictly separated and users would not view non-shared documents from another entity].

As to claim 6, Bui discloses the computing device as recited in Claim 1, wherein the required user role is automatically assigned to the user based upon a job description of the user [para 0283-0286, 0295, 0320, system automatically determines document signers required for document completion based on signer capacity (read: job description) appearing in document].

As to claim 7, Bui discloses the computing device as recited in Claim 1, wherein the SOW manager is further configured to:
determine whether one or more documents uploaded to the particular SOW include a required document for the particular SOW [Figs. 14E, 14J, para 0262-0264, 0310-0311, system determines when uploaded documents for goal include all necessary documentation, including documents with required signatures], and
display on the user interface, [a] control[] that allow[s] the user to approve … the particular SOW only if the one or more documents uploaded to the particular SOW include the required document for the particular SOW [Fig. 14J, para 0264, 0309-0311, 0329, user interface enables disabled button to submit completed documents when uploaded documents include all necessary documentation].
However, Bui does not specifically disclose controls that allow the user to approve or reject.
Zhang discloses controls that allow the user to approve or reject [Figs. 19G, 19J, para 0300, 0304, page includes buttons to deactivate or activate selected collection folder].
Bui and Zhang are analogous art to the claimed invention being from a similar field of endeavor of document management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the package controls as disclosed by Bui with the plurality of folder access controls as disclosed by Zhang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bui as described above to selectively control access to collections [Zhang, para 0118].

As to claim 8, Bui discloses the computing device as recited in Claim 1, wherein the SOW manager is further configured to: in response to a change made to the particular SOW, automatically generating and transmitting to the user, a notification of the change made to the particular SOW [Fig. 2B, para 0151-0152, system generates and provides user notification in response to updates for selected goal, where notification includes summary information describing goal progression, note the broadest reasonable interpretation of automatically includes being performed by a machine and includes the system performing the generation and providing steps].

As to claim 9, Bui discloses the computing device as recited in Claim 1.
However, Bui does not specifically disclose wherein the SOW manager is further configured to: in response to a request from the user to recall the particular SOW: change the status of the particular SOW to an unapproved state, and allow changes to be made to the particular SOW.
Zhang discloses in response to a request from the user to recall the particular SOW [Figs. 19I-19J, para 0302-0304, user input to reactivate deactivated collection folder]:
change the status of the particular SOW to an unapproved state [para 0304-0305, activate collection folder allowing submissions], and
allow changes to be made to the particular SOW [Figs. 19E, 19J, para 0304-0305, reactivated collection folder allows uploaded files].
Bui and Zhang are analogous art to the claimed invention being from a similar field of endeavor of document management systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the package controls and package control functionality as disclosed by Bui with the plurality of folder access controls and deactivated folder functionality as disclosed by Zhang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Bui as described above to selectively control access to collections [Zhang, para 0118].

As to claim 10, Bui and Zhang, combined at least for the reasons above, Bui discloses one or more non-transitory computer-readable media storing instructions which, when processed by one or more processors [Fig. 19, para 0445, 0454-0455, 0458, memory stores instructions executed by processor], causes: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 11-18, Bui and Zhang, combined at least for the reasons above, disclose the one or more non-transitory computer-readable media as recited in Claim 10 comprising limitations substantially similar to those recited in claims 2-9, respectively, and are rejected under similar rationale.

As to claim 19, Bui and Zhang, combined at least for the reasons above, Bui discloses a computer-implemented method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 20, Bui and Zhang, combined at least for the reasons above, disclose the computer-implemented method as recited in Claim 19 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/	Examiner, Art Unit 2145